 602DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerican Courier CorporationandTeamsters LocalUnionNo. 25,a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Petitioner.Case 1- RC-10678July 21, 1970DECISION ON REVIEW AND ORDERBy MEMBERSFANNING, MCCULLOCH,BROWN,AND JENKINSOn September 12, 1969, the Regional Directorfor Region I of the National Labor Relations Boardissued a Decision and Direction of Election in theabove-entitled case in which he found appropriatethe Petitioner's requested unit limited in scope tocertain employees at the Employer's Boston, Mas-sachusetts, operating location and thus rejected theEmployer's contention that the unit must be coex-tensivewith its New England region. Thereafter,the Employer filed a timely request for review ofthe Regional Director's decision in which it con-tended that in making his unit determination he de-parted from officially reported Board precedentsand committed substantial errors in his findings offact.'On January 20, 1970, the National Labor Rela-tionsBoard by telegraphic order granted therequest for review and stayed the election pendingdecision on review.The Board has reviewed the entire record in thiscase with respect to the issues under review andmakes the following findings:The Petitioner requested a unit of couriers as-signed to and operating out of the Employer'sBoston location.As found by the Regional Director, the Employerisengaged in the transportation of bank instru-ments, commercial documents, and other commer-cialmaterials between banks and other customers.Its operations are nationwide, and its New Englandregion, here involved, is an administrative subdivi-sion of its operations conforming generally to thegeographic area of the First Federal Reserve Dls-trict2served by the Federal Reserve Bank ofBoston,theEmployer'sprincipalcustomer.Because the Federal Reserve Bank of Bostonestablishes deadlines at intervals throughout theday for receipt of checks and commercial papersfrom banks in the District to be credited to their ac-counts, the Employer is required to provide a trans-portation system to meet those deadlines.Control of the Employer's New England Regionis centered at its Boston office which is under a re-gional vice president and a regional operationsmanager.Operations are conducted from theBoston office and from satellite locations at Wor-cester and Williamstown, Massachusetts; Hartford,Connecticut; Providence, Rhode Island; Concord,New Hampshire; and Portland, Maine. Operationaloffices are maintained only at Boston, Worcester,and Hartford, each of which is under an operationalsupervisor.Hartford also has a senior dispatcher-and two dispatchers, and Boston has twodispatchers.3 Throughout the region there are 15senior couriers" and 249 full-time courier guardsstationed at or operating out of operational loca-tions, broken down as follows: Boston, 6 seniorcouriers and 92 courier guards; Hartford, 2 seniorcouriers and 74 courier guards (included in theHartford complement are 1 senior courier and 5courier guards of the Williamstown location); Wor-cester, 3 senior couriers and 49 courier guards;Providence, 1 senior courier and 18 courier guards;Portland, 1 senior courier and 8 courier guards; andConcord, I senior courier and 8 courier guards.The Employer operates with a total of 47 vansand station wagons, complemented in more remotelocations by private automobiles. It garages and ser-vices 24 of its vehicles at the Boston location. Therest are garaged and serviced at other locationsunder separate contracts. The parties agreed to in-clude in any unit found appropriate the twomechanics and a mechanics' helper at the Bostonlocation.The courier guards travel a network of intercon-necting routes in the five state region serviced bythe Employer. At relay points in the system courierguards meet to exchange material. In this mannerthe Employer maintains a smooth flow of materialsto and from the Federal Reserve Bank of Bostonand other banks in the District geared to meet theestablished deadlines.'All payroll and personnel records for the regionare maintained at the Boston office There, all laborrelations and operational policies are set, superviso-rymeetings are periodically held, and recommen-'The Employer filed a supplemental statement in support of its requestfor review in which it asserted the existence of a conflict between RegionalDirector's decision herein and the decision of the Regional Director for Re-gion 18 in AmericanCourier Corp ,I8-RC-8035, issued September 30,1969'The District encompasses all of the New England States except a smallpart of Connecticut The Employer does not service Vermont because itdoes not have an Interstate Commerce Commission license to operate inthat StateThe dispatchers are stipulated to be supervisors°The Regional Director found, contrary to the Petitioner's contentionthatsenior couriers are supervisors as defined in the Act5From time to time courier guards assigned to other locations will makeruns to the Boston office While there they are under that location's super-vision and they may be assigned to make shortruns in the Bostonmetropolitan area184 NLRB No. 61 AMERICAN COURIER CORP.603dations for hire and discharge are submitted for ap-proval. All courier guards in the region perform thesame duties, wear the same uniforms, are paid ac-cording to the same scale, receive the samebenefits, have the same working conditions, andwork under the same general rules.Upon the foregoing and our review of the entirerecord, we find that the unit sought by the Peti-tioner is too narrow in scope to constitute an ap-propriate unit. In view of the high degree of in-tegration in the Employer's operations required bythe deadlines set by the Federal Reserve Board ofBoston, the frequent contacts between courierguards at relay points in the Employer's transporta-tion system, the common policies and overlappingsupervision under which the courier guards performtheir duties, we conclude that the courier guardsthroughout the region share such a close communi-ty of interest that only a unit coextensive with theNew England Region is appropriate. However, asthe Petitioner indicated at the hearing that it didnot wish to participate in an election in such a unit,we shall dismiss the petition herein.ORDERIt is hereby ordered that the petition be, and ithereby is, dismissed.